DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the PCT international search report by the Australian Patent Office have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Drawings
The drawings are objected to because reference numeral 108 in Fig. 4 is referencing the incorrect compartment.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Specification
	The changes to the specification submitted on 3 October 2019 are objected to and have not been entered, since the changes were not properly entered in the International Phase (see MPEP 1893). Any amendments to the specification must comply with the requirements of 37 CFR 1.121 (see MPEP 714).

Claim Objections
Claims 1-11 are objected to because of the following grammatical informalities:  
In claim 1, line 7, the phrase “to pivotally movable” should be changed to read --to be pivotally movable--;
In claim 1, line 7, the word “position” should be changed to read --positions--;
In claim 1, line 8, the phrase “open position of compartment closure” should be changed to read --open position of the compartment closure--;
In claim 1, line 9, the phrase “closed position of compartment closure” should be changed to read --closed position of the compartment closure--;
In claim 1, line 19, the word “causes” should be changed to read --causing--;
In claim 1, line 21, the phrase “pump, comprises” should be changed to read -- pump, which comprises --;
In claim 8, lines 1-2, the phrase “the closed position of fluid closure is resistant to pressure from the storage container” should be changed to read --the closed position of the fluid closure is resistant to pressure from within the storage container--;
In claim 11, line 7, the phrase “to pivotally movable” should be changed to read --to be pivotally movable--;
In claim 11, line 8, the word “position” should be changed to read --positions--;
In claim 11, lines 8-9, the phrase “open position of compartment closure” should be changed to read --open position of the compartment closure--;
In claim 11, line 17, the word “causes” should be changed to read --causing--.
Claims 2-10 depend from claim 1, and thus incorporate the deficiencies of claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In each of claims 1 and 11, applicant variously recites “the user” and “a user”.  It is unclear from the context of the claims whether each citation of user is referring to the same user or a different user.  It is recommended that the first instance of citation in 

Claim 1 recites the limitation "the selected storage reservoir" in line 20.  There is insufficient antecedent basis for this limitation in the claim, since the claim previously recites storage containers, and not storage reservoirs, so it is unclear if the storage reservoir is a separate and distinct element from the previously recited storage containers or not.

Regarding claims 4 and 5, the phrase "box like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(b)(III).

Claim 4 recites the limitations "the plurality of engaging members" and “the plurality of complementary engaging members in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim.  It appears that antecedent basis for these limitations can be provided if claim 4 is amended to depend from claim 3 instead of claim 1.

Claim 5 recites the limitations "the recess" and “the rear side” and “the box” in line 2.  There is insufficient antecedent basis for these limitations in the claim. It appears 

	Claim 6 recites “a plurality of nozzles configured to engage the one-way valve member of each container”, however, only a single nozzle engages with any single one-way valve, not all of the plurality of nozzles.  A clarifying correction may be to recite “a plurality of nozzles, each respective nozzle configured to engage the one-way valve member of a respective one of the plurality of storage containers”.

In claim 7, the references to “the one-way valve” and “of storage container” is unclear, since there are a plurality of one-way valves and storage containers recited, and it is unclear as to which of the plurality of each claim 7 references.  A possible correction could include reciting “wherein each one-way valve is configured to prevent leakage of fluids from a respective one of the plurality of storage containers on disengagement thereof from the dispensing arrangement.”

In claim 8, the recitation that the fluid closure “is resistant to pressure” is unclear.  Specifically, the scope of structures that is covered by this recitation is not clear, because applicant has not provided any definition or example of something that is “resistant to pressure”.  In particular, what does the recitation “resistant to pressure” actually mean?  And resistant to how much pressure?  Correction is required.



Claim 11 recites the limitation "each storage reservoir" in line 13.  There is insufficient antecedent basis for this limitation in the claim, since the claim previously recites storage containers, and not storage reservoirs, so it is unclear if the storage reservoir is a separate and distinct element from the previously recited storage containers or not.

Claim 11 recites the limitation "sealable cap" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  This recitation can be corrected to read --resealable cap--, which is previously recited in line 13.

Claims 2-10 depend from claim 1, and thus incorporate the indefiniteness issues thereof.

	In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art, while teaching various components of the claimed invention, do not fairly disclose or teach the combination of features as recited in claims 1 and 11.  Specifically, the prior art fails to disclose the combination of features recited in claim 1 including:
A multi-container dispenser, comprising: a plurality of storage containers:
and each storage container comprises a compartment closure configured to pivotally movable between open and closed position, wherein the open position of compartment closure enables the user to fill the storage container with the fluid and the closed position of compartment closure secures the fluid within the storage container preventing leakage;
an elongate receptacle body configured to store one or more articles;
selecting arrangement comprises a fluid closure, movable between an open position to allow fluid flow through the fluid closure, and a closed position to restrict fluid flow through the fluid closure; 
and d. a dispensing arrangement in fluid communication with each storage container for dispensing fluid from the storage container, wherein the dispensing arrangement is configured for actuation by a user thereby causes the dispensing 

Claims 2-10 depend from claim 1, and thus include the allowable subject matter thereof.

Similarly, the prior art fails to disclose the combination of features recited in claim 11 including:
A multi-container dispenser, comprising: a plurality of storage containers:
each storage container comprises a compartment closure configured to pivotally movable between open and closed position, wherein the open position of compartment closure enables the user to fill the storage container with the fluid and the closed position of compartment closure secures the fluid within the storage container preventing leakage;
an elongate receptacle body configured to store one or more article;
a resealable cap disposed over each storage reservoir, wherein each cap is selectively unsealed and resealed by a user;
the storage container being selected by the user by unsealing the selected respective sealable cap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. patent no. 1,964,362 (Nassif) discloses a pump structure having a single spout that is rotated to select which compartment to dispense material from.  A similar structure is disclosed in U.S. patent no. 4,549,674 (Alticosalian) and U.S. patent no. 5,152,431 (Gardner et al.).  U.S. publication no. 2017/0095054 (Facer et al.) discloses a main container that receives a secondary container.  Similarly, U.S. publication no. 2016/0198874 (Pisarevsky) discloses an elongated container for articles that is attached to a main container body.  U.S. patent no. 3,194,426 (Brown, Jr.) discloses dispensing containers that are connected to each other with projections and complementary projections.  U.S. patent no. 6,895,628 (Anderson) discloses a brush received within an elongated container, which is received in a main container body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754